Citation Nr: 0813186	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-36 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for residuals of a 
therapeutic abortion.

2.	Entitlement to service connection for a respiratory 
disorder, claimed as emphysema and chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from October 1976 to March 
1977, and from March 1978 to January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

In a letter submitted to the Board in July 2007, the veteran 
appeared to raise a claim for a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  As it has not yet been considered by 
the RO it is referred for appropriate action.  


FINDINGS OF FACT

1.	A current gynecological disorder associated with a 
therapeutic abortion during service is not shown.

2.	The evidence does not show that the veteran had full body 
exposure to mustard gas while on active duty.

3.	Emphysema and COPD have been associated with a long 
history of cigarette smoking. 


CONCLUSIONS OF LAW

1.	Residuals of a therapeutic abortion were not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.	A respiratory disorder, claimed as emphysema and COPD, was 
not incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.309, 3.316 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic diseases 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature. For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542 (1992)). 

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143,148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Residuals of a Therapeutic Abortion

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Service medical records show that the veteran had a 
therapeutic abortion during service in April 1978 after she 
was given a rubella immunization without realizing that she 
was pregnant.  Although a change in menstrual pattern and 
lower abdominal pain were noted on her December 1978 
separation examination.  

Further, post-service medical records do not show chronic 
residuals related to the in-service abortion.  While a 
private treatment record from November 1999 indicated that 
the veteran had undergone a hysterectomy, the evidence did 
not suggest that the procedure was in any way related to the 
in-service procedure.  All other medical records are devoid 
of any permanent residual or chronic gynecological disorders.  

There cannot be a valid claim of service connection in the 
absence of proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The evidence of record 
does not show that the veteran has a current gynecological 
disorder that can be attributed to the in-service therapeutic 
abortion.  Hence, service connection for residuals of a 
therapeutic abortion must be denied.  

Emphysema and COPD

In a letter dated September 2004, the veteran claimed that 
she has emphysema and COPD as a result of being exposed to 
mustard gas several times while on active duty training at 
Ft. McClellan in July 1977 and during basic training.  In her 
testimony in February 2006, she stated that she experienced 
shortness of breath following that exposure.  

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection, including full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or COPD.  Service connection will not be established under 
this section if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event was the cause of the claimed condition.  

In the present case, service connection is not warranted 
under 38 C.F.R. § 3.316 for two reasons.  First, there are no 
medical or other records to corroborate the veteran's 
allegation that she was exposed to gas during active duty or 
basic training.  While her service records show that she was 
tested in the gas chamber during basic training, there is no 
indication that the gas to which she was exposed was mustard 
gas.  Moreover, her service medical records do not reflect 
that she received any treatment for exposure to gas any type 
of kind.  

Second, the medical evidence and the veteran's own testimony 
indicate that her respiratory conditions are the result of 
heavy smoking.  She is shown to have a long history of heavy 
smoking before and after service, with use noted to be as 
heavy as three packs per day.  The medical records show that 
she was repeatedly advised to stop smoking in order to 
alleviate her conditions.  She testified in February 2006 
that she:

probably shouldn't even be claiming COPD 
or emphysema because it goes back like 
drinking the beer.  I smoked to calm 
myself . . . So I mean I can't really say 
that, with the exception of the mustard 
gas, I can't say anything other about the 
COPD, because I've done that pretty much 
myself to calm down.

Similarly, the medical evidence does not show that direct 
service connection is warranted.  The veteran's enlistment 
examination dated July 1976 shows that she had chronic cough 
and shortness of breath due to smoking prior to service.  Her 
service medical records are negative for a diagnosis of 
emphysema or COPD during service. And, neither her service 
records nor her separation examination indicated that her 
chronic cough and shortness of breath were aggravated by 
service.  

Post-service evidence does not reflect a diagnosis of COPD 
until November 1999, some 20 years after service.   As such, 
the evidence does not support the claim based on continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued respiratory problems since active service is 
inconsistent with the other evidence of record.  Indeed, 
while she stated that her disorder was related to service, 
the separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
complaints of or treatment related to a respiratory disorder 
for years following active service.  Therefore, the Board 
finds that the contentions of a respiratory disorder since 
service of less probative value on the issue of continuity.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  However, a review of the record does not reflect 
competent evidence of a nexus between emphysema and COPD and 
service. 

With respect to both claims, the Board has also considered 
the veteran's statements and testimony at an RO hearing 
asserting a relationship between her current claims and 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, she is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

The Board therefore concludes that a preponderance of the 
evidence establishes that a non service-related supervening 
condition was the cause of the veteran's emphysema and COPD 
and the competent and probative medical evidence of record 
militates against a finding that the veteran's conditions had 
there onset in service or preexisted service and was 
permanently worsened therein.  Hence, the claim must be 
denied. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed her of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  She was 
also asked to submit evidence and/or information in her 
possession to the RO.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records, private medical records, and 
records from the Social Security Administration.  In 
addition, she has provided Internet articles and a letter 
from the Center for Disease Control regarding rubella 
vaccinations.  Further, she was provided an opportunity to 
set forth her contentions during the hearing before the RO.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

With respect to the claim for a respiratory disorder, the 
Board finds that a remand for a VA examination is not in 
order.  Significantly, there is no medical evidence 
suggesting a nexus.  Further, the veteran's statements as to 
continuity of symptomatology is found to lack credibility.  
Moreover, the Board finds that the medical evidence of record 
is sufficient to make a decision on the claim.  Therefore, 
remand for a VA examination is not warranted.  As to the 
gynecological claim, no current disorder is shown, therefore 
a remand is not needed.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for residuals of a therapeutic abortion is 
denied.

Service connection for emphysema and COPD denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


